Citation Nr: 1712100	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-30 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory disability, to include sinusitis, obstructive sleep apnea, allergic rhinitis, chronic obstructive pulmonary disorder (COPD), and bronchitis. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from May 1973 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied the Veteran's service connection claims for bilateral hearing loss, tinnitus, sinusitis, sleep apnea, depression, and hypertension.  The Veteran disagreed with that decision and perfected this appeal.

The record reflects that the Veteran has been diagnosed with various respiratory disorders, to include obstructive sleep apnea, sinusitis, allergic rhinitis, COPD, and bronchitis.  Therefore, the Board is expanding the Veteran's claim to include consideration of whether service connection can be warranted for any respiratory disability.  In addition, the Veteran has reported having both anxiety and depression.  Therefore, the Board is expanding his service connection claim to encompass any acquired psychiatric disability, to include depression and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


The Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in May 2016.  A transcript of the hearing is in the claims folder.  

In December 2016, the Board sought expert opinion from the Veterans Health Administration (VHA) on the issue of entitlement to service connection for hearing loss.  An opinion was received in March 2017.  As this opinion is fully favorable to the Veteran, the Board will proceed to adjudicate the claim on the merits rather than delay the case to provide the Veteran a copy of the opinion letter with an opportunity to respond.

The issues of entitlement to service connection for a respiratory disability, an acquired psychiatric disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's bilateral hearing loss disability is related to service.

2.  The evidence of record is in equipoise as to whether the Veteran's tinnitus disability is proximately due to hearing loss.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, service connection for a tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability may be found service-connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310.

The record demonstrates that the Veteran currently has bilateral hearing loss disability per VA standards (see 38 C.F.R. § 3.385) and tinnitus.  Throughout the record, the Veteran has credibly testified that the ringing in his ears began in service, when he was exposed to various forms of acoustic trauma.  The Veteran stated that while in the Air Force, he was required to recertify his rifle qualifications every 90 days.  He also indicated that at his Air Force Base, he was exposed to various machines that ran constantly, resulting in a high frequency sound.  The Veteran testified that after this noise exposure, the ringing in his ears was so intense that he had to turn on a radio in order to sleep.  The Veteran and his wife testified that post-service, the Veteran had to find alternative methods of white noise to drown out the ringing in his ears, including humidifiers and window air conditioning units.  

The Veteran's reports of noise exposure are consistent with the evidence of record.  The Board finds that such duties are consistent with the Veteran's service, specifically his military occupational specialty as a missile system analyst specialist.  38 U.S.C.A. § 1154(a). 

The Veteran was afforded a VA examination in January 2012 in relation to his hearing loss and tinnitus disabilities.  At that time, the examiner opined that the audiometric examinations in service showed no significant threshold shifts, and that the Veteran's current hearing loss was less likely as not due to military noise exposure.  Rather, the examiner identified the Veteran's post-service noise exposure.  The examiner also opined that the Veteran's tinnitus was less likely than not related to his period of service, but rather, was a symptom of his bilateral hearing loss.  

In December 2016, the Board sought additional opinion from a VHA otolaryngologist.  This examiner found that, during service, the Veteran had temporary threshold shifts which demonstrated transient hearing loss due to loud noise exposure.  The expert further opined that, based upon current understanding of noise-induced hearing loss, it was as likely as not that the Veteran's bilateral sensorineural hearing loss was causally related to military noise exposure. 

Overall, the record contains consistent opinion that the Veteran's bilateral sensorineural hearing loss is noise-induced.  The cause of the Veteran's hearing loss may never be known with certainty because there are positive and negative opinions on the crucial issue of nexus which have a similar probative weight.  Here, there is noise exposure which occurred during and after service.  The VHA examiner found evidence in service indicative of noise-induced hearing loss -temporary threshold shifts.  For this reason, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's hearing loss is the result of in-service acoustic trauma.  His tinnitus is proximately due to hearing loss.  By law, the resulting reasonable doubt is resolved in the Veteran's favor, see 38 U.S.C.A. § 5107(b), and entitlement to service connection for hearing loss and tinnitus is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The remaining issues require additional development before the Board can adjudicate.

Respiratory Conditions

As a preliminary matter, the Board finds the January 2012 VA sinusitis examination report is inadequate.  The examiner opined that the Veteran did not have a sinus disease based on a negative x-ray and a single diagnosis of acute sinusitis in 2007.  However, the record shows that the Veteran has had numerous diagnoses for sinus issues, dating back to the 1980s.  Given that the evidence of record contradicts the rationale of the 2012 VA examination report, another examination is necessary.

As noted above, because the Veteran has numerous respiratory diagnoses, the Board is expanding his service connection claim to encompass all respiratory diagnoses of record, to include sinusitis, allergic rhinitis, sleep apnea, bronchitis, and COPD.

At the Board hearing, the Veteran testified that while in service, he was exposed to asbestos.  Specifically, the Veteran claimed that while in service, he was worked in a silo and was involved in missile testing.  He stated that after working in the silo, his "head would be stuffed up" and he would have difficulty breathing.  He reported that the water pipes he replaced in the silo were covered with asbestos.  See Board Hearing Transcript, p. 22.

The Veteran's service personnel records show that his military occupational specialty was a missile system analyst specialist.  According to VA's Adjudication Procedural Manual, a missile technician is an occupation associated with "probable" asbestos exposure.  See M21 pt. IV.ii.1.I.3.c.  Thus, asbestos exposure in service may reasonably be conceded based on the record.  A medical opinion is needed to address a possible relationship between the Veteran's respiratory diagnoses and the conceded asbestos exposure in service.  In rendering the opinion, the examiner should address the Veteran's entire history, including his post-service employment in the coal mining industry.

Acquired Psychiatric Disability

The Veteran was afforded a VA psychiatric examination in January 2012.  At that time, the clinician stated that the Veteran did not have a psychiatric disability.

At the Board hearing, the Veteran reported an increase in his psychiatric symptoms.  In addition, the Veteran's representative stated that the clinician who administered the 2012 VA examination is no longer with the VA C&P program.  Given the testimony at the Board hearing, another VA examination is required.

Hypertension

In January 2012, The Veteran was afforded a VA examination in relation to his hypertension claim.  The clinician did not provide a nexus opinion addressing whether the Veteran's hypertension was etiologically related to his period of service.  As such, remand is necessary so that the examiner can provide a nexus opinion. 




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disabilities.  Attempts to obtain this information should be documented in the record.  

2.  Schedule the Veteran for an examination with the appropriate examiner to determine the nature and etiology of his respiratory conditions.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

a) The examiner should list the Veteran's respiratory disabilities manifested since service.  

b) For each respiratory disability diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e. there is at least a 50 percent probability) that any current respiratory disability had its onset during the Veteran's military service or is otherwise traceable thereto, including asbestos exposure.

In reaching his/her opinion, the examiner should consider the following:
* the Board's factual finding that the Veteran was exposed to asbestos in service;
* the Veteran's report of sinusitis since 1972 on his separation examination;
* the May 2016 testimony of the Veteran and his spouse regarding the onset of his sinus problems;
* the documented history of treatment for sinus and rhinitis symptoms since service, see., e.g., November 1985, December 1986, February 1987, September 1991, June 1997, March 1998, July 1998, and November 2000; 
* treatment records from Appalachian Sleep Disorder Center reflecting differential diagnoses of obesity-related restrictive breathing, possible baseline reactive airway disease, pneumoconiosis due to asbestos exposure and allergic rhinitis; 
* treatment records from Dr. T reflecting treatment for acute and chronic obstructive bronchitis; and
* the Veteran's post-service occupation in the coal mining industry.

3.  Schedule the Veteran for a psychiatric examination with the appropriate examiner to determine the nature and etiology of his psychiatric disabilities, if any.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

a) The examiner should list the Veteran's psychiatric disabilities manifested since service, if any.

b) For each psychiatric disability diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e. there is at least a 50 percent probability) that any current psychiatric disability had its onset during the Veteran's military service or is otherwise traceable thereto?

In reaching his/her opinion, the examiner should consider the following:
* the Veteran's treatment for adult situational reaction/emotional disturbance in service; and
* the May 2016 testimony of the Veteran regarding his circumstances of service as well as the testimony of the Veteran and his spouse regarding the onset and chronicity of symptoms.

4.  Forward the Veteran's claims folder to an appropriate examiner to determine the nature and etiology of his hypertension disability.  Upon review of the record, the examiner should respond to the following:

a) Identify the standard for diagnosing hypertension; and 

b) Provide opinion as to whether it is at least as likely as not (i.e. there is a 50 percent probability) that the Veteran's hypertension first manifested in service or is otherwise etiologically related to his period of service?

In reaching his/her opinion, the examiner should consider the following:
* the Veteran's report of high blood pressure on his separation examination; and
* the May 2016 testimony of the Veteran and his wife regarding the onset and chronicity of symptoms

5.  After the development requested above has been completed to the extent possible, the entire record, including any additional records obtained, should again be reviewed, and the Veteran's service-connection claims should be readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


